 48DECISIONSOF NATIONALLABOR RELATIONS BOARDInternationalAssociation of Bridge, Structural andOrnamental Iron Workers,Local3, AFL-CIO andNeville Cement Products Corporation and Labor-ers' International Union of North America, LocalNo. 373, AFL-CIO' and Bricklayers,Masons andPlasterers'International Union of America, LocalNo. 2, AFL-CIO.2 Case 6-CD-558May 29, 1975DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS,KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Neville Cement ProductsCorporation (hereinafter referred to as Neville or theEmployer), alleging that International Association ofBridge, Structural and Ornamental Iron Workers,Local 3, AFL-CIO (hereinafter referred to as IronWorkers), violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with an objectof forcing or requiring the assignment of certainwork to employees represented by that labor organi-zation rather than to employees represented by otherlabor organizations,Pursuant to notice, a hearing was held beforeHearing Officer Thomas M. Cloherty at Pittsburgh,Pennsylvania, onMarch 6, 1975. All parties ap-peared and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto present evidence bearing on the issues. Thereafter,briefs were filed by all parties except Laborers Local373.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has considered the entire recordin this proceeding and makes the following findings:I.THE BUSINESSOF THE COMPANYNeville, a Penngsylvania corporation with its princi-pal office in Clinton, Pennsylvania, is engaged in theconstruction of an apartment building and apart-ment garage complex at the Lysle Boulevard andSinclair Street,McKeesport, Pennsylvania, project.During the last 12-month period, Neville purchasedgoods and materials valuedin excessof $500,0001Hereinafter called LaborersLocal 373 or Laborers.218 NLRB No. 14from directly outside the Commonwealth of Pennsyl-vania fof use within the Commonwealth. The partiesstipulated, and we find, that Neville is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find that IronWorkers, Laborers, and Bricklayers are labor organi-zations within the meaning of the Act.M. THE DISPUTEA.BackgroundThe Employer, a contractor in the building andconstruction industry, is a party to contracts withNational Development Corporation calling for theconstruction of an apartment and garage complex atLysle Boulevard and Sinclair Street in McKeesport,Pennsylvania.The particular type of constructioninvolves the erection and installation of certainprecast, prestressed columns and beams and floors.The precast, prestressed columns and beams areknown as the Dyna-frame system which has beenemployed by Neville since approximately 1969. Sinceitfirst began to use the Dyna-frame system, Nevillehas assigned the installation and erection of thesystem to composite crews consisting of employeesrepresented by Laborers and Bricklayers.Since 1960 Neville has recognized the Laborers asthe exclusive collective-bargaining representative forcertain of its employees. Since 1963, it has alsorecognized the Bricklayers as exclusive collective-bargaining representative for certain other of itsemployees. Neville currently has collective-bargain-ing agreements with the said labor organizations. Itwas pursuant to this past practice and presentcontractual arrangement that Neville assigned thework presently in dispute to a composite crewconsisting of laborers and bricklayers.InAugust. 1974, the Iron Workers, through itsbusiness representative,William Sullivan, demandedthatNeville assign the work of the erection andinstallation of the precast, prestressed columns andbeams to employees represented by that organiza-tion.Neville refused the demand and, when workcommenced on November 25, 1974, assigned thework to a crew of bricklayers and laborers.Subsequently, by ' letter dated January 10, 1975,Sullivan informed Neville that, if the disputed workwere not assigned to employees represented by IronWorkers, the jobsite would be picketed. Nevillerefused to comply with Iron Workers demand and on2Hereinafter called BricklayersLocal 2 orBncklayers. IRON WORKERS,LOCAL 3January 22, 1975, members of the Iron Workersbegan to picket the project. Such picketing resultedin a shutdown of the job for approximately 6 workingdays.On the same day on which the picketingcommenced, Neville filed the instant charge whichgave rise to this proceeding.B.TheWork in DisputeThe dispute concerns the assignment of theerection of precast, prestressed concrete columns andbeams at Neville's jobsite located at Lysle Boulevardand Sinclair Street in McKeesport, Pennsylvania.C.Contentions of the PartiesThe Iron Workers takes the initial position that nojurisdictional dispute exists. In this regard it contendsthat, at the time of the picketing, no other labororganization was claiming the disputed work. More-over, itassertsthat the main and sole purpose forpicketing was recognitional. Accordingly, it argues,theBoard should grant the motion to quash.Alternatively, however, it contends that, if a disputedoes exist, area practice and area standards favor anaward to Iron Workers.The Employer takes the position that a jurisdic-tionaldispute exists and that there exists novoluntary method for adjustment of the dispute. Itcontends that, on the basis of the factors relevant injurisdictional dispute proceedings, the work shouldproperly be assigned to a composite crew of Nevilleemployees who are represented by Bricklayers, 3 andLaborers.D.Applicability of the StatuteBefore the Board may proceed to the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause forbelieving that Section 8(b)(4)(D) has been violated,and that the parties have not agreed upon a methodfor the voluntary adjustment of the dispute.The record shows that Neville is engaged in themanufacture and installation of precast cementroofing and flooring systems and precast andprestressed concrete columns and beams. In itsoperations, it has for more than 10 years utilizedcrews consisting of members of the Laborers,Bricklayers, and Operating Engineers .4 The Employ-er has had, and currently has, labor agreements withBricklayers Local 2 and Laborers Local 373, pur-suant to which it has made its assignments of thedisputed work. The Employer has not had, and doesnot currently have, any labor agreement with Iron3 In its brief, the Bricklayers clamvs the disputed work but does not differotherwisewith the Employer's position49Workers.Nor has the Employer used employeesrepresented by Iron Workers to perform the disputedwork.The record shows that during the last few yearsIron Workers business representatives have discussedwith the Employer the possibilities of adding ironworkers to the composite crews, without success. InAugust 1974, before the work on the instant projectbegan, Iron Workers Representative Sullivan againcontacted the Employer and requested that ironworkers be added to the composite crew. After theEmployer refused to comply with the request, ameeting was held between representatives of theEmployer, Iron Workers Local 3, Laborers Local373, and Bricklayers Local 2. It appears that at themeeting Laborers District Council RepresentativePeter Livolsi stated, that the Laborers did not claimerection of the columns and beams. Also, Al Mincini,the Bricklayers representative, stated he was uncer-tain as to whether International agreements betweenthe Unions prohibited the Bricklayers from perform-ing the disputed work. Nevertheless, the Employerrefused to change its assignment and, after themeeting was over, members of Laborers Local 373and Bricklayers Local 2 continued to perform theerection of the columns and beams. We find that, byaccepting and performing this work, Bricklayers andLaborers claimed the work for their respectivemembers.On January 10, 1975, Sullivan again wrote theEmployer regarding the disputed work.When nochange was made in the Employer's assignment, theIron Workers began to picket on January 22. In viewof the foregoing, we are satisfied, and we find, thatthere is reasonable cause to believe that Section8(b)(4)(D) has been violated. As there is no agreed-uponmethod for voluntary adjustment of thisdispute within the meaning of Section 10(k) of theAct, the matter is properly before the Board fordetermination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingconsideration to various relevant factors. The follow-ing factors are relevant in making a determination ofthe dispute before us.1.Collective-bargaining agreementsNevillehas no employees represented by IronWorkers, nor does it have a collective-bargainingagreement with that labor organization. On the otherhand, for more than a decade, Neville has had a4Operating EngineersLocal 66 is not a party to this proceeding and theassignmentof work tothem is not in issue 50DECISIONSOF NATIONALLABOR RELATIONS BOARDcollective-bargaining relationship with Laborers andBricklayers. It has in the past assigned work similarto that presently in question to composite crews oflaborers and bricklayers, and its present assignmentof the disputed work, to such a crew was pursuant toits past practice and current contracts with Laborersand Bricklayers.We therefore find that Neville'shistorical contractual relationship with Laborers andBricklayers favors an award to a composite crew ofemployees represented by those labor organizations.2.Company, area, and industry practiceNeville's consistent practice has been to assign thedisputedwork to a composite crew includinglaborers and bricklayers. This factor favors theassignment made by the Employer.Evidence of area and industry practice is mixedand does not favor either party as opposed to theother.3.Skills involved and efficiency andeconomy of operationThe record shows that the laborers and bricklayerspossess the necessary skills to perform satisfactorilythework in dispute and the Employer has beensatisfiedwith their productivity, efficiency, andsafety record and prefers to continue assigning suchwork to them.ConclusionUpon the, record as a whole and after fullconsideration of all relevant factors, in particular thecontractual relationship between the Employer, theBricklayers, and Laborers, the Employer's preferenceand practice, and the efficiency of operations, weconclude that the employees of the Employer whoare represented by Bricklayers and Laborers areentitled to the work in question and shall determinethe dispute in their favor. In making this determina-tionwe award the work to the employees of theEmployer who are represented by Laborers andBricklayers but not to those unions or their members.Our present determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theentire record in this proceeding, the National LaborRelations Board hereby makes the following Deter-mination of Dispute:1.Employees employed by Neville Cement Prod-ucts Corporation who are members of or representedby Laborers' International Union of North America,Local No. 373, AFL-CIO, and who are members ofor represented by Bricklayers, Masons and Plaster-ers' International Union of America, Local No. 2,AFL-CIO, working as a composite crew, are entitledto perform the work in dispute which involves theerection of precast, prestressed concrete columns andbeams at the Neville Cement Products Corporation'sjobsite located at Lysle Boulevard and Sinclair Streetin McKeesport, Pennsylvania.2.International Association of Bridge, Structuraland Ornamental Iron Workers, Local 3, AFL-CIO,isnot entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require NevilleCement Products Corporation, Clinton, Pennsylvan-ia, to assign the above work to ironworkers repre-sented by them.3.Within 10 days from the date of this Decisionand Determination of Dispute, International Associ-ation of Bridge, Structural and Ornamental IronWorkers,Local 3, AFL-CIO, shall notify theRegional Director for Region 6, in writing, whetheror not it will refrain from forcing or requiring theEmployer by means proscribed by Section 8(b)(4)(D)of the Act to assign the work in dispute in a mannerinconsistent with the above determination.